Citation Nr: 1002999	
Decision Date: 01/20/10    Archive Date: 02/01/10

DOCKET NO.  05-26 232	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Wichita, 
Kansas


THE ISSUE

Entitlement to an evaluation in excess of 10 percent prior to 
March 30, 2007 and in excess of 30 percent beginning March 
30, 2007 for service-connected major depressive disorder with 
psychotic features (psychiatric disability).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, S.T., L.R.

ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from May 1997 to April 
1998.  

This case was remanded by the Board of Veterans' Appeals 
(Board) in January 2007 to the Department of Veterans Affairs 
(VA) Regional Office in Wichita, Kansas (RO) for additional 
development.  A May 2007 rating decision granted a 30 percent 
rating for service connection psychiatric disability, 
effective March 30, 2007.  The Veteran continued his appeal 
for an increased rating for his psychiatric disability.  


FINDINGS OF FACT

1.  Prior to March 30, 2007, the manifestations of the 
service-connected psychiatric disability are shown to more 
nearly approximate that of occupational and social impairment 
due to mild and transient symptoms that decrease work 
efficiency and ability to perform occupational tasks only 
during significant stress or with symptoms controlled by 
continuous medication.

2.  Beginning March 30, 2007, the manifestations of the 
service-connected psychiatric disability are shown to more 
nearly approximate that of occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an evaluation in 
excess of 10 percent for service-connected psychiatric 
disability prior to March 30, 2007 are not met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.130, 
Diagnostic Code 9434 (2006).

2.  The criteria for the assignment of an evaluation in 
excess of 30 percent for service-connected psychiatric 
disability beginning March 30, 2007 are not met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 
9434 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 and Supp. 2007).  The regulations 
implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of VCAA have been satisfied. 

The notice and assistance provisions of VCAA should be 
provided to a claimant prior to any adjudication of the 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 
Notice to the Veteran was sent in May 2005, prior to 
adjudication, which informed him of the requirements needed 
to establish entitlement to an increased evaluation.  Another 
VCAA letter was sent in June 2007.  

In accordance with the requirements of VCAA, the letters 
informed the Veteran what evidence and information he was 
responsible for obtaining and the evidence that was 
considered VA's responsibility to obtain.  Additional private 
evidence was subsequently added to the claims files after the 
VCAA letters.  
A March 2006 letter provided information concerning effective 
dates that could be assigned.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  A VA psychiatric examination 
was conducted in September 2009.  

All available evidence has been obtained and there is 
sufficient medical evidence on file on which to make a 
decision on the issue decided.  The Veteran has been given 
ample opportunity to present evidence and argument in support 
of his claim, including at his March 2007 travel board 
hearing.  All general due process considerations have been 
complied with by VA, and the Veteran has had a meaningful 
opportunity to participate in the development of the claim, 
including at his personal hearing.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006); 38 C.F.R. § 3.103 (2007).  


Analysis of the Claim

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (2009).  

The percentage ratings contained in the Schedule represent, 
as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and 
the residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.321(a), 4.1 (2009).  Separate diagnostic 
codes identify the various disabilities.  

In considering the severity of a disability it is essential 
to trace the medical history of the Veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2009).  Consideration of the whole 
recorded history is necessary so that a rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  
Nevertheless, where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue the present level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  
However, a claimant may experience multiple distinct degrees 
of disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  The analysis in the following decision 
is therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2009).  

The Veteran was originally granted service connection for a 
psychiatric disability in a June 1998 rating decision and 
assigned a 10 percent evaluation under Diagnostic Code 9434, 
effective April 23, 1998.  A claim for increase was received 
from the Veteran in December 2003.  A 30 percent rating was 
granted for service-connected psychiatric disability by 
rating decision in May 2007, effective March 30, 2007.  The 
Veteran continued his appeal.

Under the rating schedule, a 10 percent rating is assigned 
where there is occupational and social impairment due to mild 
and transient symptoms that decrease work efficiency and 
ability to perform occupational tasks only during significant 
stress or with symptoms controlled by continuous medication.  
38 C.F.R. § 4.130, Diagnostic Code 9411 (2009).

A 30 percent evaluation is assignable for occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events).  Id.
A 50 percent evaluation is assignable for psychiatric 
disability when there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (for 
example, retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships.  Id.  

A 70 percent evaluation is assignable for psychiatric 
disability when there is occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  Id.  

A 100 percent evaluation for psychiatric disability is 
assignable with total occupational and social impairment, due 
to such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  Id.  

The global assessment of functioning (GAF) score reflects the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness.  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996).  

A GAF score of 41 to 50 is defined as serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  

A GAF of 61 to 70 is defined as mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household) but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.  

A GAF of 71 to 80 is assigned for transient and expectable 
reactions to psychosocial stressors (e.g., difficulty 
concentrating after family argument) with no more than slight 
impairment in social, occupational, or school functioning 
(e.g., temporarily falling behind in schoolwork).  See QUICK 
REFERENCE TO THE DIAGNOSTIC CRITERIA FROM DSM-IV, 46-7 
(1994).

Private records for June 2004 reveal that the Veteran had 
insomnia and mild depression.

A May 2005 treatment report contains a diagnosis of major 
depression, recurrent, moderate, improved with medication; 
GAF was 56.  When seen in June 2005, the Veteran's major 
depressive disorder was considered to be in partial remission 
and his GAF was 75.  

According to a February 2006 report from M.S., Ph. D., the 
Veteran had a fairly severe psychiatric condition, with 
impaired overall psychiatric functioning.  The diagnosis was 
major depression, recurrent, in partial remission, managed 
with medications.  GAF was 45. 

The Veteran reported in VA treatment records for March 2006 
that he was not depressed when taking his medication.  He was 
sleeping well, had a good energy level, and his concentration 
was better.  He described excessive guilt.  His GAF was 65.  

According to an August 2006 Functional Capacity Assessment, 
the Veteran had moderate limitations in social interaction.

A September 2006 Disability Evaluation reveals that the 
Veteran did not have any flight of ideas or suicidal or 
homicidal ideation.  His speech was appropriate, and his 
thought content was normal.  His insight was poor but 
appropriate.  The assessment was major depression.

VA treatment records for February 2007 reveal that the 
Veteran was feeling more depressed and was having difficulty 
with anger and insomnia.  The assessment was major depressive 
disorder, moderate, recurrent, in remission with medication.

According to a March 2007 letter from a VA Vocational 
Rehabilitation Counselor, the Veteran was denied vocational 
rehabilitation due to the severity of his service-connected 
psychiatric disability.  His functional limitations involved 
an inability to handle stress, anger, concentration problems, 
stamina, memory problems, and difficulty with social 
interactions.

The Veteran, S.T., and LR testified at the March 2007 hearing 
in support of the claim.

The Veteran was hospitalized from March to April 2007 
secondary to suicidal ideation and auditory hallucinations.  
His condition improved with treatment.  The discharge 
diagnosis was recurrent major depressive disorder.  By 
discharge, the Veteran was no longer suicidal.

The Veteran said on VA evaluation in September 2009 that he 
did well when he took his psychiatric medication.  He was 
oriented and not depressed, with adequate energy and 
concentration.  His affect was appropriate; his mood was 
good.  He was not depressed.  There was no obsessive or 
ritualistic behavior and no panic attacks.  His memory was 
considered normal.  His symptoms were considered consistent 
with  a major depressive disorder with fairly good remission.  
It was noted that the Veteran said that he was not going to 
his scheduled October 2009 psychological testing.  The 
diagnoses were major depressive disorder by history; 
personality disorder, mixed, schizotypal and passive-
dependent.  The examiner said that he could not make an 
assessment of occupational functioning without the 
psychological assessment that the Veteran cancelled.

After review of the evidence prior to March 30, 2007, the 
Board finds that although there is some variation in the 
severity of the Veteran's psychiatric symptomatology, the 
overall picture shows that symptomatology does not more 
nearly approximate the criteria for a 30 percent rating.  
Although Dr. S provided a GAF score of 45 on evaluation in 
February 2006, which indicates serious impairment, Dr. S said 
that the Veteran's disability was in partial remission and 
was managed with medication.  Moreover, the Veteran's GAF 
score when seen by VA in March 2006 was 65,  indicative of 
only mild symptoms.  The Veteran said in March 2006 that he 
was not depressed when he took his medication.  When seen in 
September 2006, the Veteran did not have any flight of ideas 
or suicidal or homicidal ideation; his speech was 
appropriate; and his thought content was normal.  

An evaluation in excess of 30 percent beginning March 30, 
2007 is also not warranted because the evidence did not show 
sufficient symptomatology needed for a higher rating, such as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (for example, retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  

Although the Veteran was hospitalized for six days in March 
and April 2007 for suicidal ideation, his condition improved, 
and he was no longer suicidal, when discharged from the 
hospital in April 2007.  There were no subsequent 
hospitalizations.  Additionally, when examined by VA in 
September 2009, the Veteran said that he did well when he 
took his medication.  He was oriented and not depressed, with 
adequate energy and concentration.  His affect was 
appropriate; his mood was good, and he was not depressed.  
There was no obsessive or ritualistic behavior and no panic 
attacks.  His memory was considered normal.  Although no GAF 
score was provided in September 2009 because the Veteran did 
not go to his scheduled psychological assessment, the Board 
finds that there is sufficient medical evidence on file for 
compensation purposes.

Ordinarily, the Schedule will apply unless there are 
exceptional or unusual factors, which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  

According to the regulation, an extraschedular rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1) (2009).  

The schedular evaluation in this case is not inadequate.  A 
rating in excess of that assigned is provided for certain 
manifestations of the service-connected psychiatric disorder, 
as noted above, but the medical evidence reflects that those 
manifestations are not present in this case.  See 38 C.F.R. 
§ 4.1 (2009).

These VA findings do not indicate that the Veteran's 
psychiatric disability caused "marked" interference with 
employment or caused frequent periods of hospitalization.  As 
noted above, the Veteran has said that he does well when he 
takes his medication, and his disability was considered to be 
in fairly good remission when examined by VA in September 
2009.  Consequently, the Board finds that the criteria for 
referral for the assignment of an extraschedular evaluation 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218 (1995). 



In reaching the above decision, the Board considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against the Veteran's claims for an 
evaluation in excess of 10 percent prior to March 30, 2007 
and in excess of 30 percent beginning March 30, 2007 for 
service-connected psychiatric disability, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  


ORDER

A rating in excess of 10 percent prior to March 30, 2007 and 
in excess of 30 percent beginning March 30, 2007 for service-
connected psychiatric disability is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


